DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Herein, "the previous Office action" refers to the final rejection of 15 Oct 2021.
Please note that since the previous Office action, this application has been transferred to a different examiner (Harward).

Prosecution Note
This action corrects several typographical errors in the action mailed 5 Aug 2022.  The Office action mailed 5 Aug 2022 is hereby vacated.  The reply period is reset to begin on the mailing date of this action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 Feb 2022 has been entered.

Amendments Received
Amendments to the claims were received and entered on 15 Feb 2022.

Election/Restrictions
Upon further consideration, the examiner has determined that examining species I-B in addition to the elected species I-A does not pose a substantial burden, so this species, and this species only is hereby rejoined.
Claims 7, 8 and 15–18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 31 Jul 2020.

Status of the Claims
Withdrawn: 7, 8 and 15–18
Examined herein: 1–6, 9–14 and 19–25

Priority
Applicant’s claim under 35 USC § 120 for the benefit of prior-filed Application No. 13/903806 is acknowledged.
Applicant’s claim under 35 USC § 119(e) for the benefit of prior-filed Provisional Applications Nos. 61/652040 and 61/679044 is acknowledged.
In this action, all claims are examined as though they had an effective filing date of 25 May 2012.  In future actions, the effective filing date of one or more claims may change, due to amendments to the claims, or further analysis of the disclosures of the priority applications.

Withdrawn Rejections
The rejection of claims 1–4, 9–11, 13, 14, 19 and 20 under 35 USC § 112(b) is hereby withdrawn; none of the claim limitations invoke 35 USC 112(f).

Claim Rejections - 35 USC § 112(b)/(pre-AIA ) Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites "wherein the user stimulus is determined using [a] microphone".  This limitation lacks sufficient antecedent basis, because none of claims 1, 2 or 6 recites or suggests a step of "determining" a user stimulus.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1–6, 9–14 and 19–25 are rejected under 35 USC § 101 because the claimed inventions are directed to non-statutory subject matter.
"Claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04 § I).  Abstract ideas include mathematical concepts, and procedures for evaluating, analyzing or organizing information, which are a type of mental process (MPEP 2106.04(a)(2)).  The claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than the abstract idea of "aggregating [EEG] data associated with a set of users".

Step 1: The Four Categories of Statutory Subject Matter (MPEP 2106.03)
The claims are directed to a method, which is one of the categories of statutory subject matter.

Step 2A, Prong One: Whether the Claims Set Forth or Describe a Judicial Exception(MPEP 2106.04 § II.A.1)
Mathematical concepts recited in the claims include "signal features are extracted from at least one of: the EEG bioelectric signal dataset, the motion dataset, or the audio dataset"; "aggregating the signal features associated with a mental state classification across users in a demographic"
Steps of evaluating, analyzing or organizing information recited in the claims include "generating targeted digital content for each of the set of demographics based on the characterization of each of the set of demographics"; "coupling the characterization of each of the set of demographics with one of a set of action tags characterizing the user action"
Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.  The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d)).

Step 2A, Prong Two: Whether the Claims Contain Additional Elements that Integrate the Judicial Exception(s) into a Practical Application (MPEP 2106.04 § II.A.2)
Claim 1 recites additional elements that are not abstract ideas: "establishing an electrical interface between one of the set of EEG neuroheadsets and a user head region"; "at a motion sensor system of the EEG neuroheadset, detecting an onset of one of a set of user actions"; "automatically collecting an EEG bioelectrical signal dataset at the EEG sensor system"; "collecting a motion dataset at the motion sensor system"; "collecting an audio dataset at the microphone".  Similar limitations are recited in claim 11.  Claims 2 and 13 recite the non-abstract element of "collecting an image dataset".
These additional claim elements constitute insignificant extrasolution activity. Factors that indicate that claim elements are insignificant extrasolution activity include whether the claim element is well known and whether it amounts to necessary data gathering.  Prior to the time of invention, Marci, et al. (US 2010/0004977) stated that "there are many commercially available products and technologies that allow continuous unobtrusive monitoring of biometrically and behaviorally based human responses", including integrated products that measure motion, EEG and audio (0048).  Hence, employing a device to collect these data was well known prior to the time of invention.  Furthermore, the device merely operates to gather the data on which the abstract idea (i.e. "providing and aggregating [EEG] signal data associated with a set of users") operates.  Hence, these claim elements constitute insignificant extrasolution activity, and do not integrate the abstract idea into a practical application (see MPEP 2106.04(d) § I; and MPEP 2106.05(g)).
Claims 1 and 11 also recite "providing a user stimulus" and "providing … targeted digital content through a web browser [or digital platform]".  Outputting information generated by the abstract idea is quintessential insignificant extrasolution activity.
None of the other dependent claims recite any additional non-abstract elements; they are all directed to further aspects of the information being analyzed, the manner in which that analysis is performed, or the mathematical operations performed on the information.
Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims are directed to that abstract idea.  Claims that are directed to abstract ideas must be examined further to determine whether the additional elements besides the abstract idea render the claims significantly more than the abstract idea.  Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract idea, and whether these additional elements constitute inventive concepts that are sufficient to render the claims significantly more than the abstract idea (MPEP 2106.05).

Step 2B: Whether the Claims Contain Additional Elements that Amount to an Inventive Concept(MPEP 2106.05)
As explained above, the steps of gathering biometric data and outputting the results of the abstract idea constitute insignificant extrasolution activity, and when considered individually, are insufficient to constitute inventive concepts that would render the claims significantly more than an abstract idea (see MPEP 2106.05(g)).
When the claims are considered as a whole, they do not integrate the abstract idea into a practical application; they do not confine the use of the abstract idea to a particular technology; they do not solve a problem rooted in or arising from the use of a particular technology; they do not improve a technology by allowing the technology to perform a function that it previously was not capable of performing; and they do not provide any limitations beyond generally linking the use of the abstract idea to a broad technological environment (i.e. measuring biometric data).  See MPEP 2106.05(a) and 2106.05(h).

Conclusion: Claims are Directed to Non-statutory Subject Matter
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept.  Hence, the claimed invention does not constitute significantly more than the abstract idea, so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Response to Arguments - Rejections Under 35 USC § 101
In the reply filed 15 Feb 2022, Applicant argues that "aggregating the signal features" and "the signal features … are labeled with a mental state classification using a neural network" "cannot be construed as a judicial exception because [they] cannot be practically performed in the human mind" (pp. 10–11).
Applicant has provided no factual support or reasoned explanation to support these assertions.  Aggregating, classifying, categorizing or labeling data can easily be performed mentally; even employing a neural network to do so merely requires a series of mathematical calculations, which can also be performed mentally, or with the aid of pen and paper.
Applicant further asserts that the claimed inventions improve the functioning of a computer (pp. 12–13).
Applicant has provided no factual support or reasoned explanation to support these assertions.
Applicant further asserts that "the claims include certain elements in the tangible realm" (p. 13) and "the claimed result … provides a practical application in the realm of physical things and acts" (p. 14).
While the examiner generally agrees, as explained above, these elements are insufficient to render the claims significantly more than an abstract idea.

Claim Rejections - 35 USC § 112(a)/(pre-AIA ) First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1–6, 9–14 and 19–25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites "generating targeted digital content … based on the characterization of each of the set of demographics, wherein the targeted digital content facilitates elicitation of target brain activity associated with the selected mental state classification".  Claim 11 recites a similar limitation.  The disclosure, as originally filed, does not provide an adequate description of how this process is performed.
These limitations of "generating targeted digital content" describe computer-implemented processes or algorithms.  "Original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. … When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing" (MPEP 2181.01 § I).  The claim describes only the desired outcome of the "generating": digital content that "facilitates elicitation of target brain activity associated with the selected mental state classification".  Neither the claims nor the specification describe the necessary steps by which this function is performed, or this result achieved.  While "information which is well known in the art need not be described in detail in the specification" (MPEP 2163 § II.A.2), and while a few application-specific content generation procedures are disclosed in the prior art, these few disclosures do not amount to a showing that the claimed content-generating procedure is "well known in the art".  Hence, the disclosure does not provide an adequate written description of the claimed subject matter.

Response to Arguments - Rejections Under 35 USC § 112(a)/(pre-AIA ) First Paragraph
The examiner has reviewed the arguments against the rejection, and considers them moot in view of the substantially different rationale for rejection given above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3–5, 9–13 and 19–25 are rejected under 35 U.S.C. 103 as being unpatentable over Pradeep, et al. (US 2009/0083129) and Stivoric, et al. (US 2004/0152957).
Claims 1 and 11 are directed to a method comprising
(a)	"establishing an electrical interface …"
(b)	"providing a user stimulus …"
(c)	"at the motion sensor system of the EEG neuroheadset, detecting an onset of one of the set of user actions"
(d)	"automatically collecting an EEG bioelectrical signal dataset …"
(e)	"collecting a motion dataset …"
(f)	"collecting an audio dataset …"
(g)	"aggregating the signal features …"
(h)	"generating targeted digital content …"
(j)	"providing … targeted digital content through a web browser"
With respect to claims 1 and 11, Pradeep teaches
(a)	providing an EEG device that uses scalp electrodes (0035)
(b)	providing a stimulus to a user (0031, 0036)
(c)	—
(d)	measuring EEG data of the user in response to the stimulus (0033)
(e)	measuring "effector data" of the user in response to the stimulus (0033)
(f)	—
(g)	using a data analyzer to aggregate response measures from multiple users (0047); the user responses can be stratified by demographic information (0055–0056)
(h)	using the response information to generate personalized content for the user (0045)
(j)	delivering the personalized content to the user (0054); the content can be included in web pages (0091)
Pradeep teaches that multi-modal measurement and analysis is advantageous (0030), but does not teach using motion sensing for "detecting an onset of one of a set of user actions", "collecting a motion dataset … in coordination with performance of the user action", or "collecting an audio dataset … in coordination with performance of the user action".
Stivoric teaches "an apparatus which includes one or more sensors for collecting data relating to an individual's physiological state and various contextual parameters" (0002).  These sensors include EEG sensors and accelerometers (0066), and microphones that sense ambient sound (0160).  The apparatus uses the sensor data to recognize the user's behavior, or events that the user has experienced (0226–0227, 0230–0231); i.e. it is capable of "detecting an onset of one of a set of user actions".  Stivoric further teaches that personalized web page content can be presented to the user based on the analysis of the user's activities (0110).
With respect to claim 3, Pradeep teaches that the system "include[s] a condition evaluation subsystem that provides auto triggers, alerts and status monitoring" (0036).
With respect to claim 4, Pradeep teaches that the system can modify video streams by inserting personalized content for the user (0085).
With respect to claim 5, Pradeep teaches that the content can be advertisements (0085).
With respect to claims 9 and 22, Stivoric teaches labeling the recognized activities (i.e. "a set of action tags characterizing the user action") (0228), and that the activities can be recognized using ambient sound data (0160).
With respect to claims 10 and 20, both Pradeep (0035) and Stivoric (0066) teach using multiple EEG electrodes; i.e. "a plurality of EEG sensors corresponding to a plurality of channels".
With respect to claim 12, Pradeep teaches that the stimulus may include websites (0032), and that the experiment may be designed to assess shopping preferences (0060); together, these suggest that the stimulus could be viewing shopping information on a website.
With respect to claim 19, Pradeep (0034) and Stivoric (0066) both teach tracking eye movement.
With respect to claim 21, Pradeep teaches measuring the multiple modalities simultaneously (0034).
With respect to claim 23, Pradeep teaches adapting subsequent presentations of the stimulus based on the user's response (0055–0059).
With respect to claim 24, Stivoric teaches that the system can use a vibration motor to provide feedback to the user (0078, 0134).
With respect to claim 25, Stivoric teaches that the system can use neural networks to determine activity context from the sensor data (0230–0232).
An invention would have been obvious to one of ordinary skill in the art if some motivation in the prior art would have led that person to combine prior art reference teachings to arrive at the claimed invention.  Prior to the time of invention, said practitioner would have been motivated to add motion and ambient sound sensors, as taught by Stivoric, to the multi-modal sensing system of Pradeep, because Stivoric teaches that these sensors are also useful for identifying user context and activities.  Given that Pradeep teaches that the system can use any kind of sensors, said practitioner would have readily predicted that the combination would successfully result in a method that combines motion, EEG and audio data to evaluate a user's response to a stimulus.  The invention is therefore prima facie obvious.

Claims 2, 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Pradeep and Stivoric as applied to claims 1 and 11 above, and further in view of Marci, et al. (US 2010/0004977).
The combination of Pradeep and Stivoric teaches a method of evaluating a user's response to a stimulus by combining motion, EEG and audio data.  Neither Pradeep nor Stivoric teaches using a camera to collect image data.
With respect to claims 2 and 13, Marci teaches a method "for exposing a sample user or population audience to a presentation (a sensory stimulus) and evaluating the audience's experience by measuring the physically, biologically, physiologically, and behaviorally based responses of the individual members of the audience to the presentation and determining a measure of the level and pattern of intensity, synchrony and engagement of the members of that audience to the presentation" (0005).  Marci teaches that the sensors can include cameras and EEG sensors (0052).
With respect to claim 6, Pradeep teaches that the stimulus can be selected based on a specific user context (0043), and Stivoric teaches that the user context can be determined from ambient sound (0068).
An invention would have been obvious to one of ordinary skill in the art if some teaching in the prior art would have led that person to modify prior art reference teachings to arrive at the claimed invention.  Prior to the time of invention, said practitioner would have followed the teachings of Marci, and added a camera as another sensing modality in the method of Pradeep and Stivoric.  Given that both Marci and the combination of Pradeep and Stivoric are directed to methods of evaluating a user's response to a stimulus by combining various biometric sensor data, said practitioner would have readily predicted that the combination would successfully result in a method as claimed.  The invention is therefore prima facie obvious.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Pradeep and Stivoric as applied to claim 11 above, and further in view of LeBoeuf, et al. (US 2011/0098112).
The combination of Pradeep and Stivoric teaches a method of evaluating a user's response to a stimulus by combining motion, EEG and audio data.  Neither Pradeep nor Stivoric teaches using a gyroscope to collect motion data.
With respect to claim 14, LeBouef teaches "a person's body motion and head position can be monitored by integrating a motion sensor into an earpiece module …. Two such compact motion sensors include gyroscopes and accelerometers" (0159).
An invention would have been obvious to one of ordinary skill in the art if some teaching in the prior art would have led that person to modify prior art reference teachings to arrive at the claimed invention.  Prior to the time of invention, said practitioner would have followed the teachings of LeBoeuf, and added a gyroscope as another sensing modality in the method of Pradeep and Stivoric.  Given that both LeBoeuf and the combination of Pradeep and Stivoric are directed to methods of evaluating a user's response to a stimulus by combining various biometric sensor data, said practitioner would have readily predicted that the combination would successfully result in a method as claimed.  The invention is therefore prima facie obvious.




Conclusion
No claim is allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Soren Harward whose telephone number is (571)270-1324. The examiner can normally be reached M-Th 8am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571-272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Soren Harward/Primary Examiner, Art Unit 1631